          Case 1:19-cv-08372-BCM Document 46 Filed 06/16/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     06/16/2020
 ABB Verwaltungs Ltd.,

                                   Plaintiff,
                                                                  1:19-cv-08372- (BSM)(SDA)
                     -against-
                                                                  ORDER SCHEDULING TELEPHONIC
 General Electric Company                                         SETTLEMENT CONFERENCE

                                   Defendant.


STEWART D. AARON, United States Magistrate Judge:

A settlement conference shall take place remotely before Magistrate Judge Stewart D. Aaron on Thursday,
July 2, 2020 at 8:30 a.m. EST. The conference shall proceed using a private Zoom account to be supplied
by the parties.

At least one day prior to the Settlement Conference, the parties shall provide a Zoom link to Judge Aaron.
The parties shall comply with the Settlement Conference Procedures for Judge Aaron, available at
https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:          New York, New York
                June 16, 2020

                                                         ______________________________
                                                         STEWART D. AARON
                                                         United States Magistrate Judge
